Order entered August 30, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00561-CR
                                        No. 05-19-00712-CR

                              RICHARD LEE CORTEZ, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause No. F17-33286-T & F17-33287-T

                                              ORDER
       The reporter’s record in the above appeals has been filed. Before the Court is appellant’s

August 28, 2019 motion for extension of time to file his brief. We GRANT the motion and

ORDER the brief due on or before October 7, 2019.

       We DIRECT the Clerk to send copies of this order to the Honorable Lela Mays,

Presiding Judge, 283rd Judicial District Court; Vearneas Faggett, official court reporter, 283rd

Judicial District Court; and to counsel for all parties.




                                                         /s/   CORY L. CARLYLE
                                                               JUSTICE